EXHIBIT 10.2

 

EXECUTION VERSION

 

THIS INSTRUMENT AND THE INDEBTEDNESS, RIGHTS AND OBLIGATIONS EVIDENCED HEREBY
AND ANY LIENS OR OTHER SECURITY INTERESTS SECURING SUCH RIGHTS AND OBLIGATIONS
ARE SUBORDINATE (A) IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR
MODIFIED FROM TIME TO TIME, THE “SENIOR SUBORDINATION AGREEMENT”) DATED AS OF
NOVEMBER 16, 2010, BY AND AMONG THE SUBORDINATED CREDITORS IDENTIFIED THEREIN
AND GENERAL ELECTRIC CAPITAL CORPORATION IN ITS CAPACITY AS AGENT FOR CERTAIN
LENDERS (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, “SENIOR CREDITOR AGENT”), TO
CERTAIN INDEBTEDNESS, RIGHTS, AND OBLIGATIONS OF HELICOS BIOSCIENCES CORPORATION
TO SENIOR CREDITOR AGENT AND SENIOR CREDITOR (AS DEFINED THEREIN) AND LIENS AND
SECURITY INTERESTS OF SENIOR CREDITOR AGENT SECURING THE SAME ALL AS DESCRIBED
IN THE SENIOR SUBORDINATION AGREEMENT AND (B) IN THE MANNER AND TO THE EXTENT
SET FORTH IN THAT CERTAIN SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED,
RESTATED, SUPPLEMENTED OR MODIFIED FROM TIME TO TIME, THE “JUNIOR SUBORDINATION
AGREEMENT” AND TOGETHER WITH THE SENIOR SUBORDINATION AGREEMENT, THE
“SUBORDINATION AGREEMENTS”) DATED AS OF NOVEMBER 16, 2010, BY AND AMONG THE
SUBORDINATED CREDITORS IDENTIFIED THEREIN AND GOODWIN PROCTER LLP (TOGETHER WITH
ITS SUCCESSORS AND ASSIGNS, “GOODWIN”), TO CERTAIN INDEBTEDNESS, RIGHTS, AND
OBLIGATIONS OF HELICOS BIOSCIENCES CORPORATION TO GOODWIN AND LIENS AND SECURITY
INTERESTS OF GOODWIN SECURING THE SAME ALL AS DESCRIBED IN THE JUNIOR
SUBORDINATION AGREEMENT, AND EACH HOLDER AND TRANSFEREE OF THIS INSTRUMENT, BY
ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENTS.

 

RISK PREMIUM PAYMENT AGREEMENT

 

THIS RISK PREMIUM PAYMENT AGREEMENT (this “Agreement”), is made as of
November 16, 2010 (the “Effective Date”), by and among HELICOS BIOSCIENCES
CORPORATION, a Delaware corporation (the “Company”), and each of the Lenders
identified on the signature pages hereto (each individually a “Lender,” and
collectively the “Lenders”).

 

WHEREAS, the Company requires additional funds in order to fund its operations;

 

WHEREAS, the Company desires to issue and sell certain secured promissory notes
in aggregate principal amount of up to $4,000,000 (the “Notes”) to the Lenders
in one or more closings pursuant to a Subordinated Secured Note Purchase
Agreement (the “Purchase Agreement”) to be entered into currently with this
Agreement;

 

WHEREAS, the Lenders would be unwilling to purchase any Notes pursuant to the
Purchase Agreement in the absence of a separate agreement between the Company
and the Lenders on the terms set forth in this Agreement;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

1.             DEFINITIONS.

 

1.1        “Affiliate” shall mean, with respect to any person, any other person
directly or indirectly controlling, controlled by or under common control with
such first person.

 

1.2        “Aggregate Payment Consideration” shall mean, as of the time of any
Liquidity Transaction, the aggregate amount of all Payment Consideration with
respect to all Liquidity Transactions up to and including such Liquidity
Transaction.

 

1.3        “Aggregate Previous Risk Premium Payments” shall mean, with respect
to any Risk Premium Payment, the aggregate amount of all Risk Premium Payments
previously received by the Lenders, which shall be deemed to include any
portions thereof otherwise paid by, or invested in, the Company in accordance
with written instructions provided to the Company, pursuant to Section 2.6 of
this Agreement, by the Lender entitled to receive such amount.

 

1.4        “Agreement” shall have the meaning ascribed to such term in the
preamble to this Agreement.

 

1.5        “Business Day” shall mean each day that is not a Saturday, Sunday or
other day on which banking institutions located in Boston, Massachusetts are
authorized or obligated by law or executive order to close.

 

1.6        “Change of Control Liquidity Event” shall mean the first of the
following events occurring on or following the date of this Agreement:  (a) a
merger or consolidation in which (i) the Company is a constituent party or
(ii) a Subsidiary of the Company is a constituent party and the Company issues
shares of its capital stock pursuant to such merger or consolidation, except, in
the case of either sub-clause (i) or (ii) of this clause (a), any merger or
consolidation in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold immediately following
such merger or consolidation, in approximately the same proportions as such
shares were held immediately prior to such merger or consolidation, at least a
majority by voting power and economic interest of the capital stock of the
surviving or resulting corporation, or if the surviving or resulting corporation
is a wholly owned Subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation, and (b) the sale or exclusive license, in a single transaction or
series of related transactions, by the Company or any of its Subsidiaries of all
or substantially all the assets or intellectual property of the Company and its
Subsidiaries taken as a whole.

 

1.7        “Company” shall have the meaning ascribed to such term in the
preamble to this Agreement.

 

1.8        “Company Change of Control Notice” shall have the meaning ascribed to
such term in Section 2.5 of this Agreement.

 

1.9        “Company Licensing Notice” shall have the meaning ascribed to such
term in Section 2.3 of this Agreement.

 

1.10      “Contingent and Contractual Arrangements” means any contingent fee
agreement or contractual obligation of the Company consented to by the Majority
Lenders in their sole discretion.

 

2

--------------------------------------------------------------------------------


 

1.11      “Effective Date” shall have the meaning ascribed to such term in the
preamble to this Agreement.

 

1.12      “Lenders” shall have the meaning ascribed to such term in the preamble
to this Agreement.

 

1.13      “Liquidity Payment Recipients” shall mean the Company, any Subsidiary
of the Company, any stockholders of the Company and any Affiliate of any of the
foregoing persons

 

1.14      “Liquidity Transaction” shall mean any of the following events
occurring on or following the date of this Agreement until and including the
first Change of Control Liquidity Event:  (a) the receipt by the Company of any
payments, whether in cash or in any other form of consideration, in any
transaction or series of transactions at any time from and after the execution
of the Purchase Agreement, from any person, relating to the intellectual
property portfolio of the Company as such portfolio exists as of the date of
this Agreement, including payments, whether in cash or in any other form of
consideration, pursuant to any license, development, settlement, right to use,
joint venture or other similar agreement and (b) a Change of Control Liquidity
Event.

 

1.15      “Majority Lenders” shall mean either (i) at least one of the Lenders
affiliated with Flagship Ventures and one of the Lenders affiliated with Atlas
Venture, or (ii) the holders of at least two-thirds of the aggregate outstanding
principal amount of all the Notes.

 

1.16      “Notes” shall have the meaning ascribed to such term in the recitals
to this Agreement.

 

1.17      “Objection Notice” shall have the meaning ascribed to such term in
Section 2.4 of this Agreement.

 

1.18      “Payment Consideration” shall mean, with respect to any Liquidity
Transaction, the sum of any and all consideration paid or payable to the
Liquidity Payment Recipients on account of such Liquidity Transaction minus any
amounts required to be paid by the Liquidity Payment Recipients in connection
with such Liquidity Transaction under (a) Senior Facility (as defined in the
Purchase Agreement) as in effect following the modification thereof on the date
of this Agreement (b) the professional contingency arrangement between the
Company and Goodwin Procter LLP set forth in the letter dated October 22, 2010,
(c) Contingent and Contractual Arrangements, (d) that certain License Agreement
dated March 15, 2005 by and between the Company and Arizona Technology
Enterprises, (e) that certain License Agreement dated June 7, 2004 by and
between the Company, Roche Diagnostics GMBH and Roche Diagnostics Corporation,
and (f) that certain License Agreement dated November 30, 2003 by and between
the Company and California Institute of Technology; provided, however, that if
such calculation yields an amount less than $0, the Payment Consideration with
respect to such Liquidity Transaction shall be $0; and provided further that in
the event that any or all of the consideration paid or payable to the Liquidity
Payment Recipients on account of such Liquidity Transaction is in a form other
than cash, then, for purposes of the calculation of the Payment Consideration
(including the calculation of any deductions under clauses (a) through (c) of
this sentence), all such non-cash consideration shall be valued at cash amounts
calculated in accordance with the pricing mechanics of the applicable definitive
transaction agreement with respect to the Liquidity Transaction.

 

1.19      “Payment Date” shall have the meaning ascribed to such term in
Section 2.1 of this Agreement.

 

3

--------------------------------------------------------------------------------


 

1.20      “Purchase Agreement” shall have the meaning ascribed to such term in
the recitals to this Agreement.

 

1.21      “Risk Premium Payment” shall mean, with respect to any Liquidity
Transaction:

 

(a)         If the Aggregate Payment Consideration as of the time of such
Liquidity Transaction (inclusive of the Payment Consideration with respect to
such Liquidity Event) is less than or equal to $10,000,000, the amount yielded
by the following formula, where “APC” represents the Aggregate Payment
Consideration as of the time of such Liquidity Transaction, “APRPP” represents
the amount of the Aggregate Previous Risk Premium Payments and “IP” represents
the aggregate amount of any interest that has been paid, or, solely in the event
that such Liquidity Transaction is a Change of Control Liquidity Event, is
otherwise payable, on the Notes as of the time of such Liquidity Transaction,
provided, however, that if the amount yielded by such formula is less than $0,
the Risk Premium Payment with respect to such Liquidity Transaction shall be $0:

 

(0.6 * APC) - APRPP - IP

 

(b)        If the Aggregate Payment Consideration as of the time of such
Liquidity Transaction (inclusive of the Payment Consideration with respect to
such Liquidity Event) is greater than $10,000,000 and less than or equal to
$20,000,000, the amount yielded by the following formula, where “APC” represents
the Aggregate Payment Consideration as of the time of such Liquidity
Transaction, “APRPP” represents the amount of the Aggregate Previous Risk
Premium Payments and “IP” represents the aggregate amount of any interest that
has been paid, or, solely in the event that such Liquidity Transaction is a
Change of Control Liquidity Event, is otherwise payable, on the Notes as of the
time of such Liquidity Transaction, provided, however, that if the amount
yielded by such formula is less than $0, the Risk Premium Payment with respect
to such Liquidity Transaction shall be $0:

 

$6,000,000 + (0.5 * (APC - $10,000,000)) - APRPP - IP

 

(c)         If the Aggregate Payment Consideration as of the time of such
Liquidity Transaction (inclusive of the Payment Consideration with respect to
such Liquidity Event) is greater than $20,000,000 and less than or equal to
$30,000,000, the amount yielded by the following formula, where “APC” represents
the Aggregate Payment Consideration as of the time of such Liquidity
Transaction, “APRPP” represents the amount of the Aggregate Previous Risk
Premium Payments and “IP” represents the aggregate amount of any interest that
has been paid, or, solely in the event that such Liquidity Transaction is a
Change of Control Liquidity Event, is otherwise payable, on the Notes as of the
time of such Liquidity Transaction, provided, however, that if the amount
yielded by such formula is less than $0, the Risk Premium Payment with respect
to such Liquidity Transaction shall be $0:

 

$11,000,000 + (0.4 * (APC - $20,000,000)) - APRPP - IP

 

(d)        If the Aggregate Payment Consideration as of the time of such
Liquidity Transaction (inclusive of the Payment Consideration with respect to
such Liquidity Event) is greater than $30,000,000 and less than or equal to
$40,000,000, the amount yielded by the following formula, where “APC” represents
the Aggregate Payment Consideration as of the time of such Liquidity
Transaction, “APRPP” represents the amount of the Aggregate Previous Risk
Premium Payments and “IP” represents the aggregate amount of any interest that
has been paid, or, solely in the event that such Liquidity Transaction is a
Change of Control Liquidity Event, is otherwise payable, on the Notes as of the
time of such Liquidity Transaction, provided, however, that if the amount
yielded by such formula is less than $0, the Risk Premium Payment with respect
to such Liquidity Transaction shall be $0:

 

4

--------------------------------------------------------------------------------


 

$15,000,000 + (0.3 * (APC - $30,000,000)) - APRPP - IP

 

(e)         If the Aggregate Payment Consideration as of the time of such
Liquidity Transaction (inclusive of the Payment Consideration with respect to
such Liquidity Event) is greater than $40,000,000, the amount yielded by the
following formula, where “APC” represents the Aggregate Payment Consideration as
of the time of such Liquidity Transaction, “APRPP” represents the amount of the
Aggregate Previous Risk Premium Payments and “IP” represents the aggregate
amount of any interest that has been paid, or, solely in the event that such
Liquidity Transaction is a Change of Control Liquidity Event, is otherwise
payable, on the Notes as of the time of such Liquidity Transaction, provided,
however, that if the amount yielded by such formula is less than $0, the Risk
Premium Payment with respect to such Liquidity Transaction shall be $0:

 

$18,000,000 + (0.1 * (APC - $40,000,000)) - APRPP - IP

 

1.22      “Subsidiary” means, with respect to any person, any other person the
management of which is directly or indirectly controlled by, or of which an
aggregate of more than 50% of the outstanding voting capital stock (or other
voting equity interest) is, at the time, owned or controlled, directly or
indirectly by, such first person.

 

2.             PAYMENT OF RISK PREMIUM

 

2.1        Risk Premium Entitlement.  Subject to the terms and conditions of the
Senior Subordination Agreement, upon the occurrence of a Liquidity Transaction
other than a Change of Control Liquidity Event, the Lenders shall be entitled to
receive from the Company a Risk Premium Payment with respect to such Liquidity
Transaction on the forty-fifth (45th) calendar day (or, if such day is not a
Business Day, the next Business Day immediately following such day) following
the closing of the Liquidity Transaction, and upon the occurrence of a Change of
Control Liquidity Event, the Lenders shall be entitled to receive from the
Company a Risk Premium Payment with respect to such Liquidity Transaction
concurrently with the closing of such Liquidity Transaction (the date on which
any such payment is due, a “Payment Date”).  This Risk Premium Payment shall be
allocated among the Lenders pro rata in accordance with the aggregate principal
amount of Notes purchased by each of the Lenders (regardless of whether all or
any of such Notes are then outstanding) prior to or concurrently with the
occurrence of the Liquidity Transaction.  Notwithstanding anything to the
contrary provided in this agreement and for the avoidance of doubt, from and
after a Change of Control Liquidity Event, the Lenders shall be entitled to the
Risk Premium Payment with respect to such Change of Control Liquidity Event and
shall not be entitled to Risk Premium Payments with respect to any subsequent
event (including, without limitation, Risk Premium Payments that would otherwise
subsequently be payable in respect of licensing agreements entered into prior to
the Change of Control Liquidity Event that resulted in the occurrence of
Licensing Liquidity Events prior to such Change of Control Liquidity Event).

 

2.2        Consideration of Securities.  In the event that the Payment
Consideration with respect to a Liquidity Transaction consists, in whole or in
part, of securities, then the Risk Premium Payment to which the Lenders are
entitled with respect to such Liquidity Transaction shall be payable in the form
of such securities in a percentage that is equal to the percentage that the
securities included in such Payment Consideration represent of the total amount
of such Payment Consideration, with such securities valued in accordance with
the pricing mechanics of the definitive transaction agreement for the Liquidity
Transaction.  The balance of the Risk Premium Payment not payable in the form of
such securities shall be payable in cash and not in any other form of asset. 
Notwithstanding the other provisions of this Section 2.2, if distribution of any
such securities to a Lender in accordance with this Section 2.2 would, in the
reasonable opinion of counsel to such Lender or counsel to the Company, violate
applicable securities law, the portion of the Risk Premium Payment that would
otherwise be

 

5

--------------------------------------------------------------------------------


 

payable in the form of such securities to such Lender shall be payable in such
other form of consideration as shall be mutually agreed between such Lender and
the Company.

 

2.3        Notice of Licensing Event.  Within two (2) Business Days following
the occurrence of a Liquidity Transaction other than a Change of Control
Liquidity Event (a “Licensing Liquidity Event”), the Company shall deliver
written notice to the Lenders of such event (a “Company Licensing Notice”),
which shall include a brief description of the Liquidity Transaction, including
without limitation (a) the identity of any parties that entered into one or more
agreements with any of the Liquidity Payment Recipients in connection with the
Liquidity Transaction, (b) the material terms of the Liquidity Transaction,
(c) the Company’s calculation of the amount of Payment Consideration occurring
with respect to the Liquidity Transaction, including a description of how such
Payment Consideration was payable as divided among the Liquidity Payment
Recipients, (d) the Company’s calculation of the Risk Premium Payment with
respect to the Liquidity Transaction, including without limitation, the
Company’s calculations of (i) the Aggregate Payment Consideration, (ii) the
Aggregate Previous Risk Premium Payments and (iii) the aggregate amount of any
interest that has been paid on the Notes as of the time of such Liquidity
Transaction, (e) if applicable, the Company’s calculation of the value of the
Payment Consideration that is in the form of securities and the portion of the
Risk Premium Payment that is consequently payable in the form of such securities
pursuant to this Agreement and (f) reasonable back-up documentation supporting
such calculations that would enable a reasonable person to review and evaluate
such calculations.

 

2.4        Verification and Contesting of Company Calculations Regarding
Licensing Events.  During the twenty (20) calendar days following receipt of a
Company Licensing Notice, each Lender shall have the right to request further
reasonable documentation from the Company with respect to the Liquidity
Transaction described in such Company Licensing Notice and the calculations of
the Company set forth in such Company Licensing Notice and the Company shall
provide such requested documentation to the requesting Lender promptly following
any such request.  Each Lender shall have the right, at any time on or prior to
the thirtieth (30th) calendar day following receipt of a Company Licensing
Notice to object to any calculation of the Company set forth in such Company
Licensing Notice, which right shall be exercisable by delivery of a written
notice of such objection (an “Objection Notice”) to the Company and each other
Lender specifying in reasonable detail the reasons for the Lender’s objection
and the alternative calculations that the Lender believes to be correct.  In the
event that any Lender delivers any such Objection Notice, the Lenders and the
Company shall attempt in good faith to agree upon the appropriate calculation of
any contested amounts.  If no such agreement can be reached prior to the Payment
Date with respect to such Liquidity Transaction, the Company shall deliver to
the Lenders on the Payment Date the full amount of the Risk Premium Payment set
forth in the Company Licensing Notice in accordance with the procedures
specified in Section 2.6 of this Agreement, and any of the Company or the
Lenders may demand arbitration as to the remainder of the Risk Premium Payment
that is demanded by the Lenders by delivering written notice of such demand to
each of the other parties hereto.  The arbitrator for such arbitration shall be
mutually agreed upon by the parties, and in the event that, within thirty (30)
calendar days after submission of any dispute to arbitration, the parties cannot
mutually agree on one arbitrator, then, within fifteen (15) calendar days after
the end of such thirty (30) calendar-day period, the Lenders, taken together,
shall select one (1) arbitrator and the Company shall select one
(1) arbitrator.  The two (2) arbitrators so selected shall select a third
arbitrator to participate in the conduct the arbitration.  Any such arbitration
shall be held in Suffolk County, Massachusetts under the rules then in effect of
the American Arbitration Association.  The decision of the arbitrator or a
majority of the three arbitrators, as the case may be, as to the appropriate
calculation of the contested amounts shall be final, binding, and conclusive
upon the parties.  Such decision shall be written and shall be supported by
written findings of fact and conclusions which shall set forth the judgment of
the arbitrator(s).  Within two (2) Business Days following any judgment of the
arbitrator(s) requiring additional payments by the Company to the Lenders, the
Company shall

 

6

--------------------------------------------------------------------------------


 

deliver such amounts to the Lenders in accordance, mutatis mutandis, with the
procedures specified in Section 2.6 of this Agreement.

 

2.5        Advance Notice of Change of Control Liquidity Event; Certification. 
The Company shall deliver written notice to the Lenders at least twenty (20)
Business Days prior to the closing of any Change of Control Liquidity Event (a
“Company Change of Control Notice”), which Company Change of Control Notice
shall include a brief description of the anticipated Change of Control Liquidity
Event, including without limitation (a) the material terms of the Change of
Control Liquidity Event (notice of which terms shall be deemed satisfied if such
terms are described in a Current Report on Form 8-K filed with the Securities
and Exchange Commission on or prior to the date on which the Company shall
deliver such Change of Control Liquidity Notice), (b) the Company’s best
estimated calculation of the amount of Payment Consideration that will occur
with respect to the Liquidity Transaction, including a description of how such
Payment Consideration will be payable as divided among the Liquidity Payment
Recipients, (c) the Company’s best estimated calculation of the Risk Premium
Payment that will occur with respect to the Change of Control Liquidity Event,
including without limitation, the Company’s calculations of (i) the anticipated
Aggregate Payment Consideration, (ii) the anticipated Aggregate Previous Risk
Premium Payments and (iii) the aggregate anticipated amount of any interest that
will have been paid on the Notes as of the time of such Liquidity Transaction,
(d) if applicable, the Company’s best estimated calculation of the value of the
Payment Consideration that is in the form of securities and the portion of the
Risk Premium Payment that is consequently payable in the form of such securities
pursuant to this Agreement and (e) reasonable back-up documentation supporting
such calculations that would enable a reasonable person to review and evaluate
such calculations.  From and after the delivery of a Company Change of Control
Notice until the closing of the Liquidity Transaction to which such notice
relates, each Lender shall have the right to request further reasonable
documentation from the Company with respect to the Change of Control Liquidity
Event described in such Company Change of Control Notice and the calculations of
the Company set forth in such Company Change of Control Notice and the Company
shall provide such requested documentation to the requesting Lender promptly
following any such request.  One Business Day prior to the closing of a Change
of Control Liquidity Event, the Chief Financial Officer of the Company, or the
person holding the equivalent office with the Company in the event that the
Company does not then have an officer with such a title, shall deliver to the
Lenders a certification setting forth the Company’s final definitive
calculations for all calculations required to be included in a Company Change of
Control Notice with respect to such Change of Control Liquidity Event along with
reasonable back-up documentation supporting such calculations that would enable
a reasonable person to review and evaluate such calculations, and which shall
certify that all such calculations are true, correct and complete in all
respects and that the back-up documentation provided with the certificate in
support of such calculations is true, correct and complete in all respects.

 

2.6        Risk Premium Payment.  Subject to the terms and conditions of the
Subordination Agreement, on the Payment Date relating to each Liquidity
Transaction, the Company shall deliver to the Lenders the Risk Premium Payment
to which the respective Lenders are entitled pursuant to Section 2.1 of this
Agreement, such payment to be delivered (a) to the extent in the form of cash,
by wire transfer of immediately available funds to the respective accounts
designated by the Lenders by written notice to the Company given on or prior to
the Payment Date and (b) to the extent in the form of securities, by physical
delivery of certificates representing such securities to the Lenders at their
respective addresses specified on the signature pages hereto as the same may be
updated from time to time by the Lenders upon the furnishing of written notice
to the Company, or by such other means as may be mutually agreed to between the
applicable Lender and the Company.  At any time prior to the delivery by the
Company of payment pursuant to the preceding sentence, the Lender entitled to
receive such payment may, upon the furnishing of written notice to the Company,
request that any payment that such Lender is entitled to receive pursuant to
this Agreement be instead directed to any other person

 

7

--------------------------------------------------------------------------------


 

(provided that a Lender may not require that payment in the form of securities
be directed to any person where such payment would, in the reasonable opinion of
counsel to the Company, result in a violation of applicable securities law) or
be reinvested in the Company upon terms and conditions acceptable to such Lender
in its sole discretion.

 

3.             MISCELLANEOUS.

 

3.1        Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties, provided,
however, that the Company may not assign its obligations under this Agreement
without the written consent of each of the Lenders and no Lender may assign its
obligations under this Agreement other than to its Affiliates (which, for the
avoidance of doubt, shall include any management company of a Lender that is a
venture capital fund) without the written consent of the Company.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

3.2        Governing Law.  This Agreement shall be governed by and construed
under the laws of the Commonwealth of Massachusetts.

 

3.3        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

3.4        Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

3.5        Interpretation.  For all purposes hereof, the terms “include,”
“includes” and “including” shall be deemed followed by the words “without
limitation.”  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.  Any agreement or instrument
defined or referred to in this Agreement or in any agreement or instrument that
is referred to in this Agreement means such agreement or instrument as from time
to time amended, modified or supplemented.  References to a person are also to
its permitted successors and assigns.

 

3.6        Notices.  All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given: 
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not so confirmed, then on the next Business Day, (c) five (5) calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications shall be sent to the
respective parties at the following addresses (or at such other addresses as
shall be specified by notice given in accordance with this Section 3.6):

 

If to the Company:

 

HELICOS BIOSCIENCES CORPORATION.
One Kendall Square

Suite 7301

Cambridge, MA 02139
Attention:  Chief Financial Officer

 

8

--------------------------------------------------------------------------------


 

With a copy, delivery of which shall not constitute notice to the Company
hereunder, to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention:     Stuart Cable, Esq.

James Matarese, Esq.

 

If to the Lenders:

 

At the respective addresses shown on the signature pages of this Agreement
(provided that for Purchasers sharing a single address as shown on the signature
pages of this Agreement, delivery of a single notice or other communication, as
applicable, addressed to all such Purchasers, to such address in accordance with
the remainder of this Section 3.6, shall be sufficient to for compliance with
this Section 3.6), with a copy, delivery of which shall not constitute notice to
any Lender hereunder, to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn:  Philip P. Rossetti, Esq.

Facsimile:  617-526-5000

 

3.7        Entire Agreement; Amendments and Waivers.  This Agreement constitutes
the full and entire understanding and agreement between and among the parties
with regard to the subject hereof.  Notwithstanding anything to the contrary set
forth herein, any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Majority Lenders and the Company.

 

3.8        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

3.9        Indemnity; Costs, Expenses and Attorneys’ Fees.  The Company shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution and delivery of this Agreement.  The Company shall indemnify and hold
each Lender harmless from any loss, cost, liability and legal or other expense,
including reasonable attorneys’ fees of such Lender’s counsel, which a Lender
may directly or indirectly suffer or incur by reason of the failure of the
Company to perform any of its obligations under this Agreement.

 

3.10      Further Assurance.  From time to time, the Company shall execute and
deliver to the Lenders such additional documents and shall provide such
additional information to the Lenders as any Lender may reasonably require to
carry out the terms of this Agreement.

 

3.11      Amendments and Waivers.  Notwithstanding anything to the contrary set
forth herein, any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
all parties hereto.

 

9

--------------------------------------------------------------------------------


 

3.12      Waiver of Jury Trial.  TO THE EXTENT EACH MAY LEGALLY DO SO, EACH
PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO
THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO,
THE DEALING OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. 
TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT EITHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
ANY OTHER PARTY HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

[Signature pages follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Risk Premium Payment
Agreement as of the date first above written.

 

 

COMPANY:

 

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

By:

/s/ Ivan Trifunovich

 

 

Name: Ivan Trifunovich

 

 

Title: Chairman, President and Chief Executive Officer

 

[Signature Page to Risk Premium Payment Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

APPLIED GENOMIC TECHNOLOGY CAPITAL FUND, L.P.;

 

AGTC ADVISORS FUND, L.P.

 

Each by AGTC Partners, L.P., its General Partner

 

By NewcoGen Group Inc. its General Partner

 

 

 

 

 

By:

/s/ Noubar Afeyan

 

 

Name: Noubar Afeyan

 

 

Title: President

 

 

 

 

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

 

 

 

 

NEWCOGEN GROUP LLC;

 

NEWCOGEN EQUITY INVESTORS LLC;

 

NEWCOGEN-ELAN LLC;

 

NEWCOGEN-PE LLC;

 

NEWCOGEN-LONG REIGN HOLDING LLC;

 

ST NEWCOGEN LLC

 

 

 

Each by its Manager NewcoGen Group Inc.

 

 

 

By:

/s/ Noubar Afeyan

 

 

Name: Noubar Afeyan

 

 

Title: President

 

 

 

 

 

 

 

Notice Address:

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

[Signature Page to Risk Premium Payment Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

FLAGSHIP VENTURES FUND 2004, L.P.

 

 

 

By its General Partner

 

Flagship Ventures General Partner

 

LLC

 

 

 

By:

/s/ Noubar Afeyan

 

 

Manager

 

 

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

[Signature Page to Risk Premium Payment Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

ATLAS VENTURE FUND VI, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND VI, L.P.

 

By:

Atlas Venture Associates VI, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

 

 

 

 

ATLAS VENTURE FUND VI, GMBH & CO. KG

 

By:

Atlas Venture Associates VI, L.P.

 

 

Its Managing Limited Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

[Signature Page to Risk Premium Payment Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

ATLAS VENTURE FUND V, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND V, L.P.

 

By:

Atlas Venture Associates V, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates V, Inc.

 

 

Its General Partner

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name: Kristen Laguerre

 

 

Title: Vice President

 

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

[Signature Page to Risk Premium Payment Agreement]

 

--------------------------------------------------------------------------------